Nationwide Life Insurance Company of America: ·Nationwide Provident VA Separate Account 1 Prospectus supplement dated May 1, 2007 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following Portfolios changed names: Old Name New Name Gartmore Variable Insurance Trust (GVIT) Nationwide Variable Insurance Trust (NVIT) Gartmore GVIT Government Bond Fund-Class IV Nationwide NVIT Government Bond Fund-Class IV Gartmore GVIT Mid Cap Growth Fund-Class IV Nationwide NVIT Mid Cap Growth Fund-Class IV Gartmore GVIT Money Market Fund-Class IV Nationwide NVIT Money Market Fund-Class IV Gartmore GVIT Nationwide Fund-Class IV NVIT Nationwide Fund-Class IV GVIT International Value Fund-Class IV NVIT International Value Fund-Class IV J.P. Morgan GVIT Balanced Fund- Class IV J.P. Morgan NVIT Balanced Fund- Class IV
